


Exhibit 10.17

 

BUNGE LIMITED EQUITY INCENTIVE PLAN

(Amended and Restated as of December 31, 2008)

 

Bunge Limited (“Bunge”) hereby establishes an equity compensation plan to be
known as the Bunge Limited Equity Incentive Plan (the “Plan”).  The Plan shall
become effective on the date it is approved by the Board of Directors of Bunge
(the “Board”), subject to the approval of Bunge’s shareholders within 12 months
after its approval by the Board in accordance with Section 14 hereof. 
Capitalized terms that are not otherwise defined in the text of this Plan are
defined in Section 2 below.

 


1.                                      PURPOSES


 

The purposes of the Plan are to attract, retain and motivate key employees,
consultants and independent contractors of the Company; to compensate them for
their contributions to the growth and profits of the Company; to encourage
ownership by them of Common Stock in order to align key employee, consultant and
independent contractor interests with shareholder interests; and to link the
compensation of key employees, consultants and independent contractors to the
overall performance of the Company in order to promote cooperation among the
Company’s diverse areas of business.

 


2.             DEFINITIONS


 

For purposes of the Plan, the following terms shall be defined as follows:

 

“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 3(d).

 

“Award” means an award made pursuant to the terms of the Plan to an Eligible
Individual in the form of Stock Options, Restricted Stock Units or Other Awards.

 

“Award Agreement” means a written document approved in accordance with Section 3
which sets forth the terms and conditions of an Award to a Participant.  An
Award Agreement may be in the form of (i) an agreement between the Company and a
Participant which is executed by an officer on behalf of the Company and is
signed by the Participant or (ii) a certificate issued by the Company which is
executed by an officer on behalf of the Company but does not require the
signature of the Participant.

 

“Board” means the Board of Directors of Bunge.

 

“Bunge” means Bunge Limited, a company incorporated under the laws of Bermuda,
and any successor thereto.

 

“Cause” means the termination of a Participant’s employment or service with the
Company as a consequence of:

 

(i)            the willful and continued failure or refusal of the Participant
to substantially perform the duties required of him or her as an employee,
consultant or independent contractor of Bunge;

 

(ii)           any willful and material violation by the Participant of any law
or regulation applicable to any business of Bunge, or the Participant’s
conviction of, or a plea of nolo contendere to, a felony, or any willful
perpetration by the Participant of a common law fraud; or

 

(iii)          any other willful misconduct by the Participant that is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, Bunge.

 

--------------------------------------------------------------------------------


 

“Change of Control” shall mean any of the following:

 

(I)            THE ACQUISITION BY ANY PERSON OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 35% OR MORE OF THE
COMMON STOCK THEN OUTSTANDING, BUT SHALL NOT INCLUDE ANY SUCH ACQUISITION BY ANY
EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY PERSON OR ENTITY ORGANIZED,
APPOINTED OR ESTABLISHED BY THE COMPANY FOR OR PURSUANT TO THE TERMS OF ANY SUCH
EMPLOYEE BENEFIT PLAN;

 

(II)           CONSUMMATION AFTER APPROVAL BY THE SHAREHOLDERS OF BUNGE OF
EITHER (A) A PLAN OF COMPLETE LIQUIDATION OR DISSOLUTION OF BUNGE OR (B) A
MERGER, AMALGAMATION OR CONSOLIDATION OF BUNGE WITH ANY OTHER CORPORATION, THE
ISSUANCE OF VOTING SECURITIES OF BUNGE IN CONNECTION WITH A MERGER, AMALGAMATION
OR CONSOLIDATION OF BUNGE OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF BUNGE OR THE ACQUISITION OF ASSETS OF ANOTHER CORPORATION
(EACH, A “BUSINESS COMBINATION”), UNLESS, IN EACH CASE OF A BUSINESS
COMBINATION, IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION, ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS
OF THE COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK AND 50% OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AS THE CASE MAY BE, OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY WHICH AS A RESULT OF SUCH
TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF BUNGE’S ASSETS
EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION,
OF THE COMMON STOCK; OR

 

(III)          WITHIN ANY 24 MONTH PERIOD, THE PERSONS WHO WERE DIRECTORS
IMMEDIATELY BEFORE THE BEGINNING OF SUCH PERIOD (THE “INCUMBENT DIRECTORS”)
SHALL CEASE (FOR ANY REASON OTHER THAN DEATH) TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OR THE BOARD OF DIRECTORS OF A SUCCESSOR TO BUNGE.  FOR THIS
PURPOSE, ANY DIRECTOR WHO WAS NOT A DIRECTOR AT THE BEGINNING OF SUCH PERIOD
SHALL BE DEEMED TO BE AN INCUMBENT DIRECTOR IF SUCH DIRECTOR WAS ELECTED TO THE
BOARD BY, OR ON THE RECOMMENDATION OF OR WITH THE APPROVAL OF, AT LEAST
TWO-THIRDS OF THE DIRECTORS WHO THEN QUALIFIED AS INCUMBENT DIRECTORS (SO LONG
AS SUCH DIRECTOR WAS NOT NOMINATED BY A PERSON WHO HAS EXPRESSED AN INTENT TO
EFFECT A CHANGE OF CONTROL OR ENGAGE IN A PROXY OR OTHER CONTROL CONTEST);

 

; provided, however, that with respect to any distribution that is subject to
Section 409A of the Code and payment is to be accelerated in connection with the
Change of Control, no event(s) set forth in clauses (i), (ii) or (iii) above
shall constitute a Change of Control for purposes of the Plan unless such
event(s) also constitutes a “change in the ownership”, “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company as defined under Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations (including any proposed regulations) thereunder.

 

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the Plan.  The Committee shall consist of at least two
individuals who are not and have never been employees of the Company and who
shall serve at the pleasure of the Board.

 

“Common Stock” means shares in the capital of Bunge, including common shares.

 

“Company” means, individually and collectively, Bunge and its Subsidiaries and
any successors thereto.

 

“Deferral Election” has the meaning set forth in Section 7(c).

 

“Deferral Election Form” means a document in a form approved by the Committee,
pursuant to which a Participant may elect to make a Deferral Election.

 

2

--------------------------------------------------------------------------------


 

“Deferral Value” means, with respect to an Award of Restricted Stock Units,
(x) the Fair Market Value of a Share on the Vesting Date multiplied by (y) the
number of Shares underlying the portion of such Award of Restricted Stock Units
that the Participant has elected to defer, with the product subject to reduction
for any applicable withholding taxes.

 

“Disability” means, with respect to any Award other than an Incentive Stock
Option, long-term disability, as defined under Bunge’s long-term disability
insurance plan or such other applicable plan, as the Committee, in its sole
discretion, may determine.  With respect to any Incentive Stock Option,
Disability means permanent and total disability within the meaning of
Section 22(e)(3) of the Code.

 

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards under the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations (including any proposed regulations)
thereunder.

 

“Fair Market Value” of a share of Common Stock as of any date means:

 

(i)            if the Common Stock is listed on an established stock exchange or
exchanges (including for this purpose, the NASDAQ National Market), (a) the
average of the highest and lowest sale prices of the stock quoted for such date
as reported in the Transactions Index of each such exchange, as published in The
Wall Street Journal and determined by the Committee, or, if no sale price was
quoted in any such Index for such date, then as of the next preceding date on
which such a sale price was quoted or (b) the value of a share of Common Stock
based upon such other averaging method that the Committee, in its sole
discretion, shall determine;

 

(ii)           if the Common Stock is not then listed on an exchange or the
NASDAQ National Market, (a) the average of the closing bid and asked prices per
share for the stock in the over-the-counter market as quoted on The NASDAQ Small
Cap or OTC Electronic Bulletin Board, as appropriate, on such date or (b) the
value of a share of Common Stock based upon such other averaging method that the
Committee, in its sole discretion, shall determine; or

 

(iii)          if the Common Stock is not then listed on an exchange or quoted
in the over-the-counter market, an amount determined in good faith by the
Committee; provided, however, that when appropriate, the Committee, in
determining Fair Market Value of the Common Stock, may take into account such
factors as it may deem appropriate under the circumstances.

 

Notwithstanding the foregoing, the Fair Market Value of Common Stock for
purposes of grants of Incentive Stock Options shall be determined in compliance
with applicable provisions of the Code.

 

“Incentive Stock Option” means a Stock Option that is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Agreement.

 

“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

 

“Option Term” has the meaning set forth in Section 8(e).

 

“Other Award” means any form of Award other than a Stock Option or Restricted
Stock Units authorized under Section 11 of the Plan.

 

“Participant” means an Eligible Individual to whom an Award has been granted
under the Plan.

 

3

--------------------------------------------------------------------------------


 

“Performance-Based Restricted Stock Units” mean Restricted Stock Units with
respect to which the vesting is linked to the satisfaction of performance
criteria.

 

“Permitted Transferee” has the meaning set forth in Section 12(a).

 

“Person” means any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (i) Bunge International Limited, (ii) the Company, (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (v) an entity owned, directly or indirectly, by
the shareholders of Bunge in substantially the same proportions as their
ownership of stock of Bunge.

 

“Plan Limit” has the meaning set forth in Section 5(a).

 

“Restricted Stock Units” mean an Award to receive a specified number of Shares,
or the value thereof, upon the completion of the applicable vesting period,
subject to the terms and conditions as set forth in Sections 9 and 10 hereof and
in the applicable Award Agreement.

 

“Retirement” means the termination of a Participant’s employment with the
Company after such Participant’s 65th birthday and in accordance with the
applicable retirement policies of the Company with which the Participant was
employed.

 

“Section 409A” means Section 409A of the Code.

 

“Separation Date” means the date of a Participant’s termination of employment or
service with the Company or such later date as constitutes the Participant’s
‘separation from service,’ as determined under the default rules set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto; provided,
however for the purposes of determining which entity is a service recipient or
employer, “at least 20 percent” is substituted for “at least 80 percent” in each
place it appears in Treasury Regulation §1.414(c)-2.

 

“Shares” means shares comprising the Common Stock.

 

“Stock Option” means an Award to purchase Shares granted to an Eligible
Individual pursuant to Section 8 hereof, which Award may be either an Incentive
Stock Option or a Nonqualified Stock Option.

 

“Subsidiary” means (i) a corporation or other entity with respect to which
Bunge, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body or
(ii) any other corporation or other entity in which Bunge, directly or
indirectly, has an equity or similar interest; provided, however, that for
purposes of any Award of Incentive Stock Options, a Subsidiary shall be defined
as any corporation as to which Bunge, directly or indirectly through an unbroken
chain of corporations, owns more than 50% of the total combined voting power of
all classes of stock issued by such corporation.

 

“Vesting Date” means the date with respect to which any Award or portion of an
Award becomes vested and nonforfeitable.

 


3.             ADMINISTRATION OF THE PLAN


 

(A)           POWER AND AUTHORITY OF THE COMMITTEE.  THE PLAN SHALL BE
ADMINISTERED BY THE COMMITTEE, WHICH SHALL HAVE FULL POWER AND AUTHORITY,
SUBJECT TO THE EXPRESS PROVISIONS HEREOF:

 

(I)            TO SELECT PARTICIPANTS FROM THE ELIGIBLE INDIVIDUALS;

 

4

--------------------------------------------------------------------------------


 

(II)           TO MAKE AWARDS IN ACCORDANCE WITH THE PLAN AND TO ISSUE, ALLOT
AND PURCHASE SHARES;

 

(III)          TO DETERMINE THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO EACH
AWARD OR THE CASH AMOUNT PAYABLE IN CONNECTION WITH AN AWARD;

 

(IV)          TO DETERMINE THE TERMS AND CONDITIONS OF EACH AWARD, OTHER THAN
THE TERMS AND CONDITIONS THAT ARE EXPRESSLY REQUIRED UNDER THE TERMS OF THE
PLAN;

 

(V)           TO SPECIFY AND APPROVE THE PROVISIONS OF THE AWARD AGREEMENTS
DELIVERED TO PARTICIPANTS IN CONNECTION WITH THEIR AWARDS;

 

(VI)          TO CONSTRUE AND INTERPRET ANY AWARD AGREEMENT DELIVERED UNDER THE
PLAN;

 

(VII)         TO PRESCRIBE, AMEND AND RESCIND RULES AND PROCEDURES RELATING TO
THE PLAN;

 

(VIII)        TO VARY THE TERMS OF AWARDS TO TAKE ACCOUNT OF TAX, SECURITIES LAW
AND OTHER REGULATORY REQUIREMENTS OF FOREIGN JURISDICTIONS;

 

(IX)          SUBJECT TO THE PROVISIONS OF THE PLAN AND SUBJECT TO SUCH
ADDITIONAL LIMITATIONS AND RESTRICTIONS AS THE COMMITTEE MAY IMPOSE, TO DELEGATE
TO ONE OR MORE OFFICERS OF THE COMPANY SOME OR ALL OF ITS AUTHORITY UNDER THE
PLAN;

 

(X)           TO EMPLOY SUCH LEGAL COUNSEL, INDEPENDENT AUDITORS AND CONSULTANTS
AS IT DEEMS DESIRABLE FOR THE ADMINISTRATION OF THE PLAN AND TO RELY UPON ANY
OPINION OR COMPUTATION RECEIVED THEREFROM; AND

 

(XI)          TO MAKE ALL OTHER DETERMINATIONS AND TO FORMULATE SUCH PROCEDURES
AS MAY BE NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.

 

(B)           PLAN CONSTRUCTION AND INTERPRETATION.  THE COMMITTEE SHALL HAVE
FULL POWER AND AUTHORITY, SUBJECT TO THE EXPRESS PROVISIONS HEREOF, TO CONSTRUE
AND INTERPRET THE PLAN.

 

(C)           DETERMINATIONS OF COMMITTEE FINAL AND BINDING.  ALL DETERMINATIONS
BY THE COMMITTEE IN CARRYING OUT AND ADMINISTERING THE PLAN AND IN CONSTRUING
AND INTERPRETING THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL
PURPOSES AND UPON ALL PERSONS INTERESTED HEREIN.

 

(D)           DELEGATION OF AUTHORITY.  THE COMMITTEE MAY, BUT NEED NOT, FROM
TIME TO TIME DELEGATE SOME OR ALL OF ITS AUTHORITY UNDER THE PLAN TO AN
ADMINISTRATOR CONSISTING OF ONE OR MORE MEMBERS OF THE COMMITTEE OR OF ONE OR
MORE OFFICERS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY NOT
DELEGATE ITS AUTHORITY (I) TO MAKE AWARDS TO ELIGIBLE INDIVIDUALS WHO ARE
OFFICERS OF THE COMPANY WHO ARE DELEGATED AUTHORITY BY THE COMMITTEE HEREUNDER
OR (II) UNDER SECTIONS 3(B) AND 13 OF THE PLAN.  ANY DELEGATION HEREUNDER SHALL
BE SUBJECT TO THE RESTRICTIONS AND LIMITS THAT THE COMMITTEE SPECIFIES AT THE
TIME OF SUCH DELEGATION OR THEREAFTER.  NOTHING IN THE PLAN SHALL BE CONSTRUED
AS OBLIGATING THE COMMITTEE TO DELEGATE AUTHORITY TO AN ADMINISTRATOR, AND THE
COMMITTEE MAY AT ANY TIME RESCIND THE AUTHORITY DELEGATED TO AN ADMINISTRATOR
APPOINTED HEREUNDER OR APPOINT A NEW ADMINISTRATOR.  AT ALL TIMES, THE
ADMINISTRATOR APPOINTED UNDER THIS SECTION 3(D) SHALL SERVE IN SUCH CAPACITY AT
THE PLEASURE OF THE COMMITTEE.  ANY ACTION UNDERTAKEN BY THE ADMINISTRATOR IN
ACCORDANCE WITH THE COMMITTEE’S DELEGATION OF AUTHORITY SHALL HAVE THE SAME
FORCE AND EFFECT AS IF UNDERTAKEN DIRECTLY BY THE COMMITTEE, AND ANY REFERENCE
IN THE PLAN TO THE COMMITTEE SHALL, TO THE EXTENT CONSISTENT WITH THE TERMS AND
LIMITATIONS OF SUCH DELEGATION, BE DEEMED TO INCLUDE A REFERENCE TO THE
ADMINISTRATOR.

 

(E)           LIABILITY OF COMMITTEE.  NO MEMBER OF THE COMMITTEE SHALL BE
LIABLE FOR ANY ACTION OR DETERMINATION MADE IN GOOD FAITH, AND THE MEMBERS OF
THE COMMITTEE SHALL BE ENTITLED TO INDEMNIFICATION AND REIMBURSEMENT IN THE
MANNER PROVIDED IN BUNGE’S BYE-LAWS AS THEY MAY BE AMENDED

 

5

--------------------------------------------------------------------------------


 

FROM TIME TO TIME.  IN THE PERFORMANCE OF ITS RESPONSIBILITIES WITH RESPECT TO
THE PLAN, THE COMMITTEE SHALL BE ENTITLED TO RELY UPON INFORMATION AND ADVICE
FURNISHED BY THE COMPANY’S OFFICERS, THE COMPANY’S ACCOUNTANTS, THE COMPANY’S
COUNSEL AND ANY OTHER PARTY THE COMMITTEE DEEMS NECESSARY, AND NO MEMBER OF THE
COMMITTEE SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN IN RELIANCE UPON ANY
SUCH ADVICE.

 

(F)            ACTION BY THE BOARD.  ANYTHING IN THE PLAN TO THE CONTRARY
NOTWITHSTANDING, ANY AUTHORITY OR RESPONSIBILITY, WHICH, UNDER THE TERMS OF THE
PLAN, MAY BE EXERCISED BY THE COMMITTEE MAY ALTERNATIVELY BE EXERCISED BY THE
BOARD.

 


4.             EFFECTIVE DATE AND TERM


 


THE PLAN WAS ADOPTED BY THE BOARD ON APRIL 2, 2001 AND RECEIVED SHAREHOLDER
APPROVAL OF THE ORIGINAL PLAN IN JUNE 2001 AND WAS AMENDED AND RESTATED ON
MAY 30, 2003 AND MARCH 12, 2004.  IN NO EVENT SHALL ANY AWARDS BE MADE UNDER THE
PLAN AFTER THE TENTH ANNIVERSARY OF THE DATE OF SHAREHOLDER APPROVAL.


 

5.             Shares of Common Stock Subject to the Plan

 

(A)           GENERAL.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 13 HEREOF,
THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED PURSUANT TO AWARDS
UNDER THE PLAN (THE “PLAN LIMIT”) SHALL NOT EXCEED, IN THE AGGREGATE, 10% OF THE
ISSUED COMMON STOCK OUTSTANDING AT ANY SUCH TIME; PROVIDED, HOWEVER, THAT
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 13 HEREOF, THE NUMBER OF SHARES
SUBJECT TO INCENTIVE STOCK OPTIONS GRANTED UNDER THE PLAN SHALL NOT EXCEED 5% OF
THE COMMON STOCK OUTSTANDING AS OF THE DATE SHAREHOLDER APPROVAL ADOPTING THE
PLAN WAS OBTAINED.  SHARES AVAILABLE UNDER THIS PLAN SHALL BE AUTHORIZED BUT
UNISSUED SHARES.  THE NUMBER OF SHARES SUBJECT TO ANY AWARD OF PERFORMANCE-BASED
RESTRICTED STOCK UNITS THAT, UPON VESTING, THE PARTICIPANT BECOMES ENTITLED TO
RECEIVE IN THE FORM OF CASH INSTEAD OF SHARES WILL BE CONSIDERED AVAILABLE FOR
FUTURE AWARDS UNDER THE PLAN AT THE TIME THE NUMBER OF SUCH SHARES IS
DETERMINABLE.  IN ADDITION, AS OF THE DATE OF ANY DEFERRAL ELECTION BY A
PARTICIPANT UNDER SECTION 7(C) BELOW, THE NUMBER OF SHARES UNDERLYING THE
CORRESPONDING AWARD, OR ANY PORTION THEREOF, SUBJECT TO SUCH DEFERRAL ELECTION
WILL BE CONSIDERED AVAILABLE FOR FUTURE AWARDS UNDER THE PLAN AS LONG AS THE
CORRESPONDING DEFERRAL VALUE OF SUCH AWARD IS SETTLED AT THE END OF THE
APPLICABLE DEFERRAL PERIOD BY A CASH PAYMENT TO THE PARTICIPANT.

 

(B)           RULES APPLICABLE TO DETERMINING SHARES AVAILABLE FOR ISSUANCE. 
FOR PURPOSES OF DETERMINING THE NUMBER OF SHARES OF COMMON STOCK THAT REMAIN
AVAILABLE FOR ISSUANCE, THE FOLLOWING SHARES SHALL BE ADDED BACK TO THE PLAN
LIMIT AND AGAIN BE AVAILABLE FOR AWARDS:

 

(I)            THE NUMBER OF SHARES TENDERED TO PAY THE EXERCISE PRICE OF A
STOCK OPTION OR OTHER AWARD;

 

(II)           THE NUMBER OF SHARES ACQUIRED BY THE COMPANY UNDER
SECTION 8(F) OR SECTION 11 BELOW IN SATISFACTION OF SOME OR ALL OF THE EXERCISE
PRICE OF A STOCK OPTION OR OTHER AWARD OR IN SATISFACTION OF ANY TAX WITHHOLDING
REQUIREMENT;

 

(III)          THE NUMBER OF SHARES SUBJECT TO AWARDS THAT EXPIRE UNEXERCISED OR
THAT BECOME FORFEITED; AND

 

(IV)          THE NUMBER OF SHARES UNDERLYING AN AWARD, OR ANY PORTION THEREOF,
SUBJECT TO A DEFERRAL ELECTION AS LONG AS THE CORRESPONDING DEFERRAL VALUE OF
SUCH AWARD IS SETTLED AT THE END OF THE APPLICABLE DEFERRAL PERIOD BY A CASH
PAYMENT TO THE PARTICIPANT.

 


6.             ELIGIBLE INDIVIDUALS


 

Awards may be granted by the Committee to individuals (“Eligible Individuals”)
who (a) are officers, employees, independent contractors or consultants of the
Company or (b) the Committee

 

6

--------------------------------------------------------------------------------


 

anticipates will become a person described in Section 6(a) above; provided,
however, that Incentive Stock Options may be granted only to employees of the
Company.  Members of the Committee will not be eligible to receive Awards under
the Plan.  An individual’s status as an Administrator will not affect his or her
eligibility to participate in the Plan.

 

7.             Awards in General

 

(A)                                  TYPES OF AWARD AND AWARD AGREEMENT.  AWARDS
UNDER THE PLAN MAY CONSIST OF STOCK OPTIONS, RESTRICTED STOCK UNITS OR OTHER
AWARDS.  ANY AWARD DESCRIBED IN SECTIONS 8 THROUGH 11 OF THE PLAN MAY BE GRANTED
SINGLY OR IN COMBINATION OR TANDEM WITH ANY OTHER AWARD, AS THE COMMITTEE MAY
DETERMINE.  AWARDS MAY BE MADE IN COMBINATION WITH, IN REPLACEMENT OF, OR AS
ALTERNATIVES TO GRANTS OF RIGHTS UNDER ANY OTHER EMPLOYEE COMPENSATION PLAN OF
THE COMPANY, INCLUDING THE PLAN OF ANY ACQUIRED ENTITY, OR MAY BE GRANTED IN
SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER ANY SUCH PLAN.

 

(B)           TERMS SET FORTH IN AWARD AGREEMENT.  THE TERMS AND PROVISIONS OF
AN AWARD SHALL BE SET FORTH IN A WRITTEN AWARD AGREEMENT APPROVED BY THE
COMMITTEE AND DELIVERED OR MADE AVAILABLE TO THE PARTICIPANT AS SOON AS
PRACTICABLE FOLLOWING THE DATE OF THE AWARD.  THE VESTING, EXERCISABILITY,
PAYMENT AND OTHER RESTRICTIONS APPLICABLE TO AN AWARD SHALL BE IN ACCORDANCE
WITH THE TERMS OF THE PLAN UNLESS THE COMMITTEE, IN ITS SOLE DISCRETION,
DETERMINES THAT OTHER TERMS SHALL APPLY TO ANY GIVEN AWARD, WHICH ALTERNATIVE
TERMS SHALL BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY ACCELERATE (I) THE VESTING OR PAYMENT OF ANY AWARD,
(II) THE LAPSE OF RESTRICTIONS ON ANY AWARD OR (III) THE DATE ON WHICH ANY STOCK
OPTION OR OTHER AWARD FIRST BECOMES EXERCISABLE.  THE TERMS OF AWARDS MAY VARY
AMONG PARTICIPANTS, AND THE PLAN DOES NOT IMPOSE UPON THE COMMITTEE ANY
REQUIREMENT TO MAKE AWARDS SUBJECT TO UNIFORM TERMS.  ACCORDINGLY, THE TERMS OF
INDIVIDUAL AWARD AGREEMENTS MAY VARY.

 

(C)                                  RIGHT TO ELECT TO DEFER VALUE OF AWARDS
PRIOR TO VESTING DATE.

 

(I)                                     THE COMMITTEE MAY PERMIT ANY PARTICIPANT
TO ELECT TO DEFER RECEIPT OF THE VALUE OF ALL OR ANY PORTION OF AN AWARD OF
RESTRICTED STOCK UNITS UNTIL A DATE SUBSEQUENT TO THE SETTLEMENT DATE OF THE
RESTRICTED STOCK UNITS (A “DEFERRAL ELECTION”); PROVIDED THAT THE PARTICIPANT
MAY ELECT THE SETTLEMENT DATE FOR AN ANNUAL AWARD OF (A) RESTRICTED STOCK UNITS
OTHER THAN PERFORMANCE-BASED RESTRICTED STOCK UNITS, BY MAKING AN IRREVOCABLE
DEFERRAL ELECTION ON A DEFERRAL ELECTION FORM, WITHIN THE TIME SPECIFIED ON SUCH
FORM, AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE
DATE THE AWARD OF RESTRICTED STOCK UNITS IS GRANTED, PROVIDED THAT SUCH ELECTION
IS MADE PRIOR TO THE DATE THAT IS TWELVE MONTHS BEFORE THE DATE ON WHICH THE
RESTRICTED STOCK UNITS WILL VEST OR (B) PERFORMANCE-BASED RESTRICTED STOCK UNITS
BY MAKING AN IRREVOCABLE DEFERRAL ELECTION ON A DEFERRAL ELECTION FORM, WITHIN
THE TIME SPECIFIED ON SUCH FORM, AND DELIVERED TO THE COMPANY NO LATER THAN THE
CLOSE OF BUSINESS ON OR BEFORE THE DATE THAT IS SIXTH MONTHS BEFORE THE END OF
THE PERFORMANCE PERIOD RELATING TO THE PERFORMANCE-BASED RESTRICTED STOCK UNITS
AS SUCH PERFORMANCE PERIOD IS SET FORTH IN THE APPLICABLE AWARD AGREEMENT.  A
PARTICIPANT MAY DESIGNATE ON SUCH DEFERRAL ELECTION FORM ONE OF THE FOLLOWING
DATES AS THE SETTLEMENT DATE FOR SUCH AWARD OF RESTRICTED STOCK UNITS:

 

(A)                              such Participant’s Separation Date; or

 

(B)                               the earlier to occur of (i) the date specified
by such Participant or (ii) such Participant’s Separation Date.

 

IF A PARTICIPANT FAILS TO DESIGNATE ONE OF THE FOREGOING ALTERNATIVES AS THE
SETTLEMENT DATE FOR AN AWARD OF RESTRICTED STOCK UNITS, SUCH PARTICIPANT SHALL
BE DEEMED TO HAVE DESIGNATED ALTERNATIVE (A).  NOTWITHSTANDING ANY DEFERRAL
ELECTION MADE BY A PARTICIPANT ON ANY DEFERRAL ELECTION FORM, IN THE EVENT OF
SUCH PARTICIPANT’S DEATH, ALL RESTRICTED STOCK UNITS WILL BE PAID IN CASH OR
SHARES, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, TO SUCH
PARTICIPANT’S BENEFICIARY (OR IF NO BENEFICIARY HAS BEEN DESIGNATED, TO SUCH
PARTICIPANT’S ESTATE) WITHIN 90 DAYS, FOLLOWING THE DATE OF SUCH PARTICIPANT’S
DEATH.

 

7

--------------------------------------------------------------------------------

 

(ii)           The Deferral Value will be credited automatically, without any
further action on the part of any Participant, to a bookeeping account to be
established by the Company on behalf of such Participant on the books and
records of the Company on the applicable Vesting Date of such Award that is
subject to a Deferral Election.

 

 


8.             STOCK OPTIONS


 

(A)           TERMS OF STOCK OPTIONS GENERALLY; VESTING.  A STOCK OPTION SHALL
ENTITLE THE PARTICIPANT TO WHOM THE STOCK OPTION WAS GRANTED TO PURCHASE A
SPECIFIED NUMBER OF SHARES DURING A SPECIFIED PERIOD AT A PRICE THAT IS
DETERMINED IN ACCORDANCE WITH SECTION 8(B) BELOW.  STOCK OPTIONS MAY BE EITHER
NONQUALIFIED STOCK OPTIONS OR INCENTIVE STOCK OPTIONS.  UNLESS OTHERWISE
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT, STOCK OPTIONS SHALL BECOME
ONE-THIRD VESTED ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT AND SHALL VEST
WITH RESPECT TO AN ADDITIONAL ONE-THIRD ON EACH OF THE SECOND AND THIRD SUCH
ANNIVERSARIES.

 

(B)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE PURCHASABLE UNDER A
STOCK OPTION SHALL BE FIXED BY THE COMMITTEE AT THE TIME OF GRANT OR,
ALTERNATIVELY, SHALL BE DETERMINED BY A METHOD SPECIFIED BY THE COMMITTEE AT THE
TIME OF GRANT; PROVIDED, HOWEVER, THAT (EXCEPT WITH REGARD TO THE FIRST SERIES
OF GRANTS UNDER THE PLAN) THE EXERCISE PRICE PER SHARE SHALL BE NO LESS THAN
100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT (OR IF THE EXERCISE
PRICE IS NOT FIXED ON THE DATE OF GRANT, THEN ON SUCH DATE AS THE EXERCISE PRICE
IS FIXED); AND PROVIDED FURTHER THAT, EXCEPT AS PROVIDED IN SECTION 13 BELOW,
THE EXERCISE PRICE PER SHARE APPLICABLE TO A STOCK OPTION MAY NOT BE ADJUSTED OR
AMENDED, INCLUDING BY MEANS OF AMENDMENT, CANCELLATION OR THE REPLACEMENT OF
SUCH STOCK OPTION WITH A SUBSEQUENTLY AWARDED STOCK OPTION.

 

(C)           ADJUSTMENTS.  NOTWITHSTANDING SECTION 8(B) ABOVE, IN THE EVENT OF
AN EXTRAORDINARY DIVIDEND, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY ADJUST THE
EXERCISE PRICE OF, AND NUMBER OF SHARES SUBJECT TO, STOCK OPTIONS THEN
OUTSTANDING UNDER THE PLAN; PROVIDED, HOWEVER, THAT ANY SUCH ADJUSTMENT SHALL
NOT INCREASE THE AGGREGATE INTRINSIC VALUE OF ANY AWARD AND THE RATIO OF THE
EXERCISE PRICE TO THE FAIR MARKET VALUE OF EACH SHARE SUBJECT TO SUCH AWARD
SHALL NOT BE REDUCED.

 

(D)           TERMINATION OF EMPLOYMENT OR SERVICE.  THE TERMS OF THIS
SECTION 8(D) SHALL APPLY UNLESS THE COMMITTEE, IN ITS SOLE DISCRETION,
DETERMINES THAT ALTERNATIVE TERMS SHALL BE INCLUDED IN ANY AWARD AGREEMENT IN
WHICH CASE THE TERMS IN SUCH AWARD AGREEMENT SHALL GOVERN THE RIGHTS OF THE
PARTICIPANT.  NOTWITHSTANDING THE TERMS OF THIS SECTION 8(D), IN NO EVENT SHALL
ANY STOCK OPTION BE EXERCISABLE AFTER THE END OF THE APPLICABLE OPTION TERM.

 

(I)            TERMINATION FOR CAUSE.  IN THE EVENT THAT A PARTICIPANT’S
EMPLOYMENT OR SERVICE WITH THE COMPANY IS TERMINATED FOR CAUSE, ALL UNEXERCISED
STOCK OPTIONS (BOTH INCENTIVE STOCK OPTIONS AND NON-QUALIFIED STOCK OPTIONS)
HELD BY SUCH PARTICIPANT, WHETHER VESTED OR UNVESTED, SHALL LAPSE AND BECOME
VOID ON THE DATE OF SUCH TERMINATION.

 

(II)           RETIREMENT, DEATH AND DISABILITY.  IN THE EVENT OF A
PARTICIPANT’S TERMINATION OF EMPLOYMENT OR SERVICE DUE TO SUCH PARTICIPANT’S
RETIREMENT, DEATH OR DISABILITY, ALL UNVESTED STOCK OPTIONS (BOTH INCENTIVE
STOCK OPTIONS AND NON-QUALIFIED STOCK OPTIONS) SHALL BECOME IMMEDIATELY VESTED
AND EXERCISABLE.  THEREAFTER, ALL VESTED NON-QUALIFIED STOCK OPTIONS SHALL
REMAIN EXERCISABLE BY THE PARTICIPANT (OR BY THE PARTICIPANT’S BENEFICIARY, AS
APPLICABLE) UNTIL THE THIRD ANNIVERSARY OF THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR SERVICE.  ALL VESTED INCENTIVE STOCK OPTIONS SHALL
REMAIN EXERCISABLE UNTIL THE FIRST ANNIVERSARY OF THE PARTICIPANT’S TERMINATION
OF EMPLOYMENT OR SERVICE, EXCEPT IN THE EVENT OF A TERMINATION DUE TO
RETIREMENT, IN WHICH CASE INCENTIVE STOCK OPTIONS SHALL REMAIN EXERCISABLE FOR A
PERIOD OF 90 DAYS AFTER THE DATE OF TERMINATION.  ANY UNEXERCISED STOCK OPTIONS
WILL THEREAFTER LAPSE AND BECOME VOID.

 

(III)          EARLY RETIREMENT AND TERMINATION BY THE COMPANY WITHOUT CAUSE. 
IN THE EVENT OF A PARTICIPANT’S TERMINATION OF EMPLOYMENT DUE TO SUCH
PARTICIPANT’S EARLY RETIREMENT PRIOR TO AGE 65 (AS DEFINED UNDER THE COMPANY’S
APPLICABLE RETIREMENT POLICIES), OR IN THE EVENT OF THE PARTICIPANT’S

 

8

--------------------------------------------------------------------------------


 

TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE, ANY UNVESTED STOCK OPTIONS
(BOTH INCENTIVE STOCK OPTIONS AND NON-QUALIFIED STOCK OPTIONS) HELD BY SUCH
PARTICIPANT THAT WOULD HAVE BECOME VESTED AT ANY TIME DURING THE 12-MONTH PERIOD
FOLLOWING THE DATE OF HIS OR HER TERMINATION OF EMPLOYMENT, HAD SUCH EMPLOYMENT
CONTINUED, SHALL BECOME IMMEDIATELY VESTED AND EXERCISABLE.  ANY REMAINING
UNVESTED STOCK OPTIONS (BOTH INCENTIVE STOCK OPTIONS AND NON-QUALIFIED STOCK
OPTIONS) SHALL IMMEDIATELY LAPSE AND BECOME VOID.  THEREAFTER, ALL VESTED
INCENTIVE STOCK OPTIONS SHALL REMAIN EXERCISABLE BY THE PARTICIPANT UNTIL THE
END OF THE 90TH DAY AFTER SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT.  ALL
VESTED NON-QUALIFIED STOCK OPTIONS SHALL REMAIN EXERCISABLE BY THE PARTICIPANT
UNTIL THE END OF THE 90TH DAY AFTER SUCH PARTICIPANT’S TERMINATION OF
EMPLOYMENT.  ANY UNEXERCISED VESTED STOCK OPTIONS WILL THEREAFTER LAPSE AND
BECOME VOID.

 

(IV)          PARTICIPANT’S RESIGNATION.  IN THE EVENT THAT A PARTICIPANT
RESIGNS FROM HIS OR HER EMPLOYMENT WITH THE COMPANY FOR ANY REASON, SUCH
PARTICIPANT’S UNVESTED STOCK OPTIONS (BOTH INCENTIVE STOCK OPTIONS AND
NON-QUALIFIED STOCK OPTIONS) SHALL IMMEDIATELY LAPSE AND BECOME VOID.  ANY
VESTED STOCK OPTIONS (BOTH INCENTIVE STOCK OPTIONS AND NON-QUALIFIED STOCK
OPTIONS) SHALL REMAIN EXERCISABLE BY THE PARTICIPANT UNTIL THE END OF THE 90TH
DAY AFTER SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT.  ANY UNEXERCISED VESTED
STOCK OPTIONS WILL THEREAFTER LAPSE AND BECOME VOID.

 

(V)           COMMITTEE DETERMINATIONS.  THE DATE OF TERMINATION OF EMPLOYMENT
OR SERVICE FOR ANY REASON SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE
COMMITTEE.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT ANY INCENTIVE
STOCK OPTION TO CONVERT INTO A NON-QUALIFIED STOCK OPTION AS OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT FOR PURPOSES OF PROVIDING SUCH PARTICIPANT WITH THE
BENEFIT OF THE EXTENDED EXERCISE PERIOD APPLICABLE TO NON-QUALIFIED STOCK
OPTIONS.

 

(E)           OPTION TERM.  THE TERM OF EACH STOCK OPTION (THE “OPTION TERM”)
SHALL BE FIXED BY THE COMMITTEE AND SHALL NOT EXCEED TEN YEARS FROM THE DATE OF
GRANT.

 

(F)            METHOD OF EXERCISE.  SUBJECT TO THE PROVISIONS OF THE APPLICABLE
AWARD AGREEMENT, THE EXERCISE PRICE OF A STOCK OPTION MAY BE PAID IN CASH OR
PREVIOUSLY OWNED WHOLE SHARES OR A COMBINATION THEREOF AND, IF THE APPLICABLE
AWARD AGREEMENT SO PROVIDES, IN WHOLE OR IN PART THROUGH THE ACQUISITION BY THE
COMPANY OF SHARES ISSUED TO A PARTICIPANT UPON THE EXERCISE OF A STOCK OPTION,
IN ACCORDANCE WITH APPLICABLE LAW, WITH A VALUE EQUAL TO THE EXERCISE PRICE.  IN
ACCORDANCE WITH THE RULES AND PROCEDURES ESTABLISHED BY THE COMMITTEE FOR THIS
PURPOSE AND SUBJECT TO APPLICABLE LAW, THE STOCK OPTION MAY ALSO BE EXERCISED
THROUGH “CASHLESS EXERCISE” PROCEDURES APPROVED BY THE COMMITTEE INVOLVING A
BROKER OR DEALER APPROVED BY THE COMMITTEE THAT AFFORDS PARTICIPANTS THE
OPPORTUNITY TO SELL IMMEDIATELY SOME OR ALL OF THE SHARES UNDERLYING THE
EXERCISED PORTION OF THE STOCK OPTION IN ORDER TO GENERATE SUFFICIENT CASH TO
PAY THE STOCK OPTION EXERCISE PRICE AND/OR TO SATISFY WITHHOLDING TAX
OBLIGATIONS RELATED TO THE STOCK OPTION.

 

9.             Restricted Stock Units

 

The terms of this Section 9 are applicable to Awards of Restricted Stock Units
other than Performance-Based Restricted Stock Units and are subject to the terms
and provisions set forth above in Section 7(c).

 

(A)           AWARDS GENERALLY.  AN AWARD OF RESTRICTED STOCK UNITS SHALL
CONSIST OF A RIGHT TO RECEIVE ONE OR MORE SHARES UPON THE COMPLETION OF THE
APPLICABLE VESTING PERIOD (DESCRIBED IN SECTION 9(B) BELOW) FOR NO CONSIDERATION
OTHER THAN THE PROVISION OF SERVICES (OR SUCH MINIMUM PAYMENT AS MAY BE REQUIRED
UNDER APPLICABLE LAW) OR FOR SUCH OTHER CONSIDERATION AS THE COMMITTEE MAY
SPECIFY IN CONNECTION WITH THE GRANT.  THE TERMS OF THIS SECTION 9 SHALL APPLY
TO AWARDS OF RESTRICTED STOCK UNITS (OTHER THAN PERFORMANCE-BASED RESTRICTED
STOCK UNITS) UNLESS THE COMMITTEE, IN ITS SOLE DISCRETION, DETERMINES THAT
ALTERNATIVE TERMS SHALL BE INCLUDED IN ANY AWARD AGREEMENT, IN WHICH CASE THE
TERMS IN SUCH AWARD AGREEMENT SHALL GOVERN THE RIGHTS OF THE PARTICIPANT.

 

9

--------------------------------------------------------------------------------


 

(B)           VESTING.  UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT, AN AWARD OF RESTRICTED STOCK UNITS SHALL VEST AND SHALL BECOME
NONFORFEITABLE ON THE FOURTH ANNIVERSARY OF THE DATE OF GRANT.  IN THE EVENT
THAT A PARTICIPANT’S EMPLOYMENT OR SERVICE IS TERMINATED BY THE COMPANY FOR
CAUSE OR AS A CONSEQUENCE OF THE PARTICIPANT’S RESIGNATION FOR ANY REASON, THE
PARTICIPANT SHALL FORFEIT ANY RIGHT TO THE AWARD OF RESTRICTED STOCK UNITS AS OF
THE DATE OF SUCH TERMINATION.  IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT OR
SERVICE TERMINATES FOR ANY OTHER REASON, THE PARTICIPANT SHALL BECOME
IMMEDIATELY VESTED ON THE DATE OF TERMINATION IN A PORTION OF THE AWARD OF
RESTRICTED STOCK UNITS EQUAL TO THE RESULT OF THE FOLLOWING FORMULA:

 

(Y÷X) × R, rounded down to the nearest whole number of Shares, where

 

X= number of days from the date of grant until the date the Award would have
vested;

 

Y= number of days from the date of grant until the date of the Participant’s
termination of employment or service; and

 

R= NUMBER OF SHARES SUBJECT TO THE AWARD (INCLUDING ANY SHARES ADDED AS A
CONSEQUENCE OF DIVIDEND PAYMENTS).

 

The terms of this Section 9(b) shall apply unless the Committee, in its sole
discretion, determines that alternative terms shall be included in any Award
Agreement in which case the terms in such Award Agreement shall govern the
rights of the Participant.

 

(C)           ISSUANCE OF SHARES.  ISSUANCE OF SHARES IN SETTLEMENT OF A VESTED
RESTRICTED STOCK UNIT AWARD SHALL BE MADE AS SOON AS PRACTICABLE FOLLOWING THE
VESTING DATE.

 

(D)           NO RIGHTS AS SHAREHOLDER.  EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE IN THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT SHALL HAVE NO RIGHTS
AS A SHAREHOLDER WITH RESPECT TO ANY RESTRICTED STOCK UNIT AWARD UNTIL THE
SHARES IN SETTLEMENT OF A VESTED RESTRICTED STOCK UNIT AWARD HAVE BEEN ISSUED TO
THE PARTICIPANT FOLLOWING THE APPLICABLE VESTING DATE, AND SUBJECT TO
SECTION 13(C) AND SECTION 9(E) BELOW, NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS
OR DISTRIBUTIONS OR OTHER RIGHTS IN RESPECT OF ANY SHARE FOR WHICH THE RECORD
DATE IS PRIOR TO THE DATE ON WHICH THE PARTICIPANT SHALL BECOME THE REGISTERED
HOLDER.

 

(E)           DIVIDEND EQUIVALENT PAYMENTS.  UNLESS THE COMMITTEE DETERMINES
OTHERWISE, IF THE COMPANY PAYS ANY CASH OR OTHER DIVIDEND OR MAKES ANY OTHER
DISTRIBUTION IN RESPECT OF THE SHARES UNDERLYING AN AWARD OF RESTRICTED STOCK
UNITS, THE COMPANY WILL MAINTAIN A BOOKKEEPING RECORD TO WHICH SUCH AMOUNT OF
THE DIVIDEND OR DISTRIBUTION IN RESPECT TO SUCH SHARES WILL BE CREDITED TO AN
ACCOUNT FOR THE PARTICIPANT AND PAID AT THE TIME THE AWARD IS SETTLED IN WHOLE
SHARES.

 

10.          Performance-Based Restricted Stock Units

 

The terms of this Section 10 are applicable only to Awards of Performance-Based
Restricted Stock Units and are subject to the terms and provisions set forth
above in Section 7(c).

 

(a)           Awards Generally.  An Award of Performance-Based Restricted Stock
Units shall vest based on the attainment of performance goals over a period of
time that the Committee, in its sole discretion, shall determine.  Performance
goals, the period of time during which such performance goals shall be measured,
any applicable vesting formula or other elements applicable to the performance
goals shall be set forth in the applicable Award Agreements.

 

(b)           Permitted Adjustments.  The Committee, in its sole discretion, may
equitably adjust any performance goals in order to take into account the
occurrence of extraordinary events such as material acquisitions and
divestitures, changes in the capital structure of the Company and extraordinary
accounting charges.  In addition, the Committee, in its sole discretion, may
unilaterally

 

10

--------------------------------------------------------------------------------


 

adjust, to the extent of up to plus or minus 20%, the number of Shares
underlying a Performance-Based Restricted Stock Unit Award that has vested based
upon the attainment of performance goals, as set forth in the corresponding
Award Agreement.

 

(c)           Termination of Employment or Service.  In the event that a
Participant’s employment or service is terminated by the Company for Cause or as
a consequence of the Participant’s resignation for any reason, any unvested
Awards of Performance-Based Restricted Stock Units to such Participant shall
lapse and become void as of the date of such termination.  In the event that the
Participant’s employment or service terminates for any other reason, such
Participant’s Awards of Performance-Based Restricted Stock Units shall continue
to be subject to the applicable terms of vesting and, if such terms are met,
shall vest on the Vesting Date on a pro-rata basis from the date of grant until
the date of the Participant’s termination of employment or service. 
Notwithstanding the terms of this Section 10(c), the Committee may, in its sole
discretion, accelerate the vesting of any Performance-Based Restricted Stock
Unit Award at the time of an event described herein.  The terms of this
Section 10(c) shall apply unless the Committee, in its sole discretion,
determines that alternative terms shall be included in any Award Agreement in
which case the terms in such Award Agreement shall govern the rights of the
Participant.

 

(d)           Issuance of Shares; Payment of Awards.  Settlement of a
Performance-Based Restricted Stock Unit Award shall be made as soon as
practicable following the Vesting Date, but in no event later than two and
one-half months following the end of the calendar year in which the Vesting Date
occurs or, at such other time as the Committee shall determine in a manner
consistent with the provisions of Section 409A, in either (1) whole Shares,
(2) cash equal to the Fair Market Value of the underlying Shares on the Vesting
Date or (3) any combination of (1) and (2), as determined by the Committee, in
its sole discretion, and set forth in the applicable Award Agreement.

 

(e)           No Rights as Shareholder.  Except as otherwise provided by the
Committee in the applicable Award Agreement, a Participant shall have no rights
as a shareholder with respect to any Performance-Based Restricted Stock Unit
Award until the Shares in settlement of a vested Performance-Based Restricted
Stock Unit Award have been issued to the Participant following the Vesting Date,
and subject to Section 13(c) and Section 10(f) below, no adjustment shall be
made for dividends or distributions or other rights in respect of any Share for
which the record date is prior to the date on which the Participant shall become
the registered holder.

 

(f)            Dividend Equivalent Payments.  Unless the Committee determines
otherwise, if the Company pays any cash or other dividend or makes any other
distribution in respect of the Shares underlying an Award of Performance-Based
Restricted Stock Units, the Company will maintain a bookkeeping record to which
such amount of the dividend or distribution in respect to such Shares will be
credited to an account for the Participant and paid in whole Shares at the time
the Award is settled.

 


11.          OTHER AWARDS


 

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above which
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments based in
whole or in part on the value or future value of Common Stock, for the
acquisition or future acquisition of Common Stock, or any combination thereof. 
Other Awards shall also include cash payments (including the cash payment of
dividend equivalents) under the Plan which may be based on one or more criteria
determined by the Committee which are unrelated to the value of Common Stock and
which may be granted in tandem with, or independent of, Awards of Stock Options,
Restricted Stock Units or Performance-Based Restricted Stock Units under the
Plan.

 

11

--------------------------------------------------------------------------------


 


12.          CERTAIN RESTRICTIONS


 

(A)           TRANSFERS.  UNLESS THE COMMITTEE DETERMINES OTHERWISE, NO AWARD
SHALL BE TRANSFERABLE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION OR PURSUANT TO A DOMESTIC RELATIONS ORDER; PROVIDED, HOWEVER, THAT
THE COMMITTEE MAY, IN ITS DISCRETION AND SUBJECT TO SUCH TERMS AND CONDITIONS AS
IT SHALL SPECIFY, PERMIT THE TRANSFER OF AN AWARD (OTHER THAN AN AWARD OF ANY
INCENTIVE STOCK OPTION) FOR NO CONSIDERATION TO A PARTICIPANT’S FAMILY MEMBERS
OR TO ONE OR MORE TRUSTS OR PARTNERSHIPS ESTABLISHED IN WHOLE OR IN PART FOR THE
BENEFIT OF ONE OR MORE OF SUCH FAMILY MEMBERS (COLLECTIVELY, “PERMITTED
TRANSFEREES”). ANY AWARD TRANSFERRED TO A PERMITTED TRANSFEREE SHALL BE FURTHER
TRANSFERABLE ONLY BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR, FOR NO
CONSIDERATION, TO ANOTHER PERMITTED TRANSFEREE OF THE PARTICIPANT.

 

(B)           LOCK-UP PERIODS.  EACH PARTICIPANT SHALL AGREE TO BE BOUND BY THE
APPLICABLE TERMS OF ANY LOCK-UP AGREEMENT BETWEEN THE COMPANY AND ANY
UNDERWRITER THAT RESTRICTS OR PROHIBITS TRANSACTIONS IN SHARES FOR ANY PERIOD OF
TIME.

 

(C)           EXERCISE.  DURING THE LIFETIME OF THE PARTICIPANT, A STOCK OPTION
OR SIMILAR-TYPE OTHER AWARD SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR BY A
PERMITTED TRANSFEREE TO WHOM SUCH STOCK OPTION OR OTHER AWARD HAS BEEN
TRANSFERRED IN ACCORDANCE WITH SECTION 12(A).

 

13.          Recapitalization or Reorganization

 

(A)           AUTHORITY OF THE COMPANY AND SHAREHOLDERS.  THE EXISTENCE OF THE
PLAN, THE AWARD AGREEMENTS AND THE AWARDS GRANTED HEREUNDER SHALL NOT AFFECT OR
RESTRICT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY OR THE SHAREHOLDERS OF THE
COMPANY TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR
OTHER CHANGE IN THE COMPANY’S CAPITAL STRUCTURE OR ITS BUSINESS, ANY MERGER OR
CONSOLIDATION OF THE COMPANY, ANY ISSUE OF STOCK OR OF OPTIONS, WARRANTS OR
RIGHTS TO PURCHASE STOCK OR OF BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE
STOCKS WHOSE RIGHTS ARE SUPERIOR TO OR AFFECT THE COMMON STOCK OR THE RIGHTS
THEREOF OR WHICH ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK, OR THE
DISSOLUTION OR LIQUIDATION OF THE COMPANY, OR ANY SALE OR TRANSFER OF ALL OR ANY
PART OF ITS ASSETS OR BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING,
WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.

 

(B)           CHANGE OF CONTROL.  IN ADDITION TO THE ALTERNATIVES DESCRIBED IN
SECTION 13(C) BELOW, IN THE EVENT OF A CHANGE OF CONTROL, THE COMMITTEE IN ITS
SOLE DISCRETION MAY TAKE SUCH MEASURES AS IT DEEMS APPROPRIATE WITH RESPECT TO
ANY OUTSTANDING AWARDS, WHICH MEASURES MAY INCLUDE, WITHOUT LIMITATION, THE
ACCELERATION OF VESTING, THE ROLLOVER OF OUTSTANDING AWARDS INTO AWARDS
EXERCISABLE FOR OR SUBJECT TO THE ACQUIRER’S SECURITIES, THE CASH OUT OF VESTED
AWARDS OR ANY COMBINATION OF THE FOREGOING; PROVIDED, HOWEVER, THAT UNLESS THE
COMMITTEE, IN ITS SOLE DISCRETION, DETERMINES OTHERWISE, IN THE EVENT OF A
CHANGE OF CONTROL ALL OUTSTANDING AWARDS OF STOCK OPTIONS AND RESTRICTED STOCK
UNITS SHALL BECOME FULLY VESTED IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
CHANGE OF CONTROL TRANSACTION; AND PROVIDED FURTHER, THAT PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARDS SHALL BECOME VESTED ACCORDING TO THE ASSUMPTION
THAT THE APPLICABLE PERFORMANCE GOALS HAVE BEEN MET AT THE TARGET LEVEL.

 

(C)           CHANGE IN CAPITALIZATION.  THE NUMBER AND KIND OF SHARES
AUTHORIZED FOR ISSUANCE UNDER SECTION 5(A) ABOVE, SHALL BE EQUITABLY ADJUSTED IN
THE EVENT OF A STOCK SPLIT, SUBDIVISION, BONUS ISSUE, STOCK DIVIDEND,
RECAPITALIZATION, REORGANIZATION, MERGER, AMALGAMATION, CONSOLIDATION, DIVISION,
EXTRAORDINARY DIVIDEND, SPLIT-UP, SPIN-OFF, COMBINATION, EXCHANGE OF SHARES,
WARRANTS OR RIGHTS OFFERING TO PURCHASE COMMON STOCK AT A PRICE SUBSTANTIALLY
BELOW FAIR MARKET VALUE, OR OTHER SIMILAR CORPORATE EVENT AFFECTING THE COMMON
STOCK IN ORDER TO PRESERVE, BUT NOT INCREASE, THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN. IN ADDITION, UPON THE OCCURRENCE
OF ANY OF THE FOREGOING EVENTS, THE NUMBER OF OUTSTANDING AWARDS AND THE NUMBER
AND KIND OF SHARES SUBJECT TO ANY OUTSTANDING AWARD AND THE PURCHASE PRICE PER
SHARE, IF ANY, UNDER ANY OUTSTANDING AWARD SHALL BE EQUITABLY ADJUSTED
(INCLUDING BY PAYMENT OF CASH TO A PARTICIPANT) IN ORDER TO PRESERVE THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE TO PARTICIPANTS
GRANTED AWARDS.  SUCH ADJUSTMENTS SHALL BE MADE BY THE BOARD, WHOSE
DETERMINATION AS TO WHAT ADJUSTMENTS SHALL BE MADE, AND THE EXTENT THEREOF,
SHALL BE FINAL.  UNLESS OTHERWISE DETERMINED BY THE BOARD, SUCH ADJUSTED AWARDS
SHALL BE SUBJECT TO THE SAME VESTING SCHEDULE AND RESTRICTIONS TO WHICH THE
UNDERLYING AWARD IS SUBJECT.

 

12

--------------------------------------------------------------------------------


 


14.          AMENDMENTS


 

Subject to Section 15(m), the Board may at any time and from time to time alter,
amend, suspend or terminate the Plan in whole or in part; provided, however,
that any amendment which under the requirements of any applicable law or stock
exchange rule must be approved by the shareholders of the Company shall not be
effective unless and until such shareholder approval has been obtained in
compliance with such law or rule; and provided further, that, except as
contemplated by Sections 8(b), 8(c) and 13(c) above, the Board may not, without
the approval of the Company’s shareholders, increase the maximum number of
shares issuable under the Plan or reduce the exercise price of a Stock Option. 
No termination or amendment of the Plan may, without the consent of the
Participant to whom an Award has been granted, adversely affect the rights of
such Participant under such Award.  Notwithstanding any provision herein to the
contrary, the Board shall have broad authority to amend the Plan or any Award
under the Plan to take into account changes in applicable tax laws, securities
laws, accounting rules and other applicable state and federal laws.

 

15.          Miscellaneous

 

(A)           TAX WITHHOLDING.  THE COMPANY MAY REQUIRE ANY INDIVIDUAL ENTITLED
TO RECEIVE A PAYMENT IN RESPECT OF AN AWARD TO REMIT TO THE COMPANY, PRIOR TO
SUCH PAYMENT, AN AMOUNT SUFFICIENT TO SATISFY ANY FEDERAL, STATE OR LOCAL TAX
WITHHOLDING REQUIREMENTS.  THE COMPANY SHALL ALSO HAVE THE RIGHT TO DEDUCT FROM
ALL CASH PAYMENTS MADE PURSUANT TO OR IN CONNECTION WITH ANY AWARD ANY FEDERAL,
STATE OR LOCAL TAXES REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH PAYMENTS.  IN
THE CASE OF AN AWARD PAYABLE IN SHARES, THE COMPANY MAY, IN ITS SOLE DISCRETION,
PERMIT SUCH INDIVIDUAL TO SATISFY, IN WHOLE OR IN PART, SUCH OBLIGATION TO
SATISFY ANY FEDERAL, STATE OR LOCAL TAXES BY DIRECTING THE COMPANY TO REPURCHASE
SHARES THAT WERE ISSUED TO SUCH INDIVIDUAL IN ACCORDANCE WITH, AND SUBJECT TO,
ALL APPLICABLE LAWS AND PURSUANT TO ANY SUCH RULES AS THE COMMITTEE MAY
ESTABLISH FROM TIME TO TIME.

 

(B)           NO RIGHT TO GRANTS OR EMPLOYMENT.  NO ELIGIBLE INDIVIDUAL OR
PARTICIPANT SHALL HAVE ANY CLAIM OR RIGHT TO RECEIVE GRANTS OF AWARDS UNDER THE
PLAN.  NOTHING IN THE PLAN OR IN ANY AWARD OR AWARD AGREEMENT SHALL CONFER UPON
ANY EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR OF THE COMPANY ANY RIGHT TO
CONTINUED EMPLOYMENT OR SERVICE WITH THE COMPANY OR INTERFERE IN ANY WAY WITH
THE RIGHT OF THE COMPANY TO TERMINATE THE EMPLOYMENT OR SERVICE OF ANY OF ITS
EMPLOYEES, CONSULTANTS OR INDEPENDENT CONTRACTORS AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

(C)           OTHER COMPENSATION.  NOTHING IN THIS PLAN SHALL PRECLUDE OR LIMIT
THE ABILITY OF THE COMPANY TO PAY ANY COMPENSATION TO A PARTICIPANT UNDER THE
COMPANY’S OTHER COMPENSATION AND BENEFIT PLANS AND PROGRAMS.

 

(D)           OTHER EMPLOYEE BENEFIT PLANS.  PAYMENTS RECEIVED BY A PARTICIPANT
UNDER ANY AWARD MADE PURSUANT TO THE PLAN SHALL NOT BE INCLUDED IN, NOR HAVE ANY
EFFECT ON, THE DETERMINATION OF BENEFITS UNDER ANY OTHER EMPLOYEE BENEFIT PLAN
OR SIMILAR ARRANGEMENT PROVIDED BY THE COMPANY, UNLESS OTHERWISE SPECIFICALLY
PROVIDED FOR UNDER THE TERMS OF SUCH PLAN OR ARRANGEMENT OR BY THE COMMITTEE.

 

(E)           UNFUNDED PLAN.  THE PLAN IS INTENDED TO CONSTITUTE AN UNFUNDED
PLAN FOR INCENTIVE COMPENSATION.  PRIOR TO THE PAYMENT OR SETTLEMENT OF ANY
AWARD, NOTHING CONTAINED HEREIN SHALL GIVE ANY PARTICIPANT ANY RIGHTS THAT ARE
GREATER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY. IN ITS SOLE DISCRETION,
THE COMMITTEE MAY AUTHORIZE THE CREATION OF TRUSTS OR OTHER ARRANGEMENTS TO MEET
THE OBLIGATIONS CREATED UNDER THE PLAN TO DELIVER COMMON STOCK OR PAYMENTS IN
LIEU THEREOF WITH RESPECT TO AWARDS HEREUNDER.

 

(F)            SECURITIES LAW RESTRICTIONS.  THE COMMITTEE MAY REQUIRE EACH
ELIGIBLE INDIVIDUAL PURCHASING OR ACQUIRING SHARES PURSUANT TO A STOCK OPTION OR
OTHER AWARD UNDER THE PLAN TO REPRESENT TO AND AGREE WITH THE COMPANY IN WRITING
THAT SUCH ELIGIBLE INDIVIDUAL IS ACQUIRING THE SHARES FOR INVESTMENT AND NOT
WITH A VIEW TO THE DISTRIBUTION THEREOF.  ALL CERTIFICATES FOR SHARES DELIVERED
UNDER THE PLAN SHALL BE SUBJECT TO SUCH STOCK-TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE COMMITTEE MAY DEEM

 

13

--------------------------------------------------------------------------------


 

ADVISABLE UNDER THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES
AND EXCHANGE COMMISSION, ANY EXCHANGE UPON WHICH THE COMMON STOCK IS THEN
LISTED, AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW, AND THE COMMITTEE
MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE
APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.  NO SHARES SHALL BE ISSUED HEREUNDER
UNLESS THE COMPANY SHALL HAVE DETERMINED THAT SUCH ISSUANCE IS IN COMPLIANCE
WITH, OR PURSUANT TO AN EXEMPTION FROM, ALL APPLICABLE FEDERAL, STATE SECURITIES
LAWS AND BERMUDA LAWS AND REGULATIONS.

 

(G)           AWARD AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PLAN AND ANY AWARD AGREEMENT,
THE PLAN SHALL GOVERN, AND THE AWARD AGREEMENT SHALL BE INTERPRETED TO MINIMIZE
OR ELIMINATE ANY SUCH CONFLICT OR INCONSISTENCY.

 

(H)           EXPENSES.  THE COSTS AND EXPENSES OF ADMINISTERING THE PLAN SHALL
BE BORNE BY THE COMPANY.

 

(I)            APPLICATION OF FUNDS.  THE PROCEEDS RECEIVED FROM THE COMPANY
FROM THE SALE OF COMMON STOCK OR OTHER SECURITIES PURSUANT TO AWARDS WILL BE
USED FOR GENERAL CORPORATE PURPOSES.

 

(J)            APPLICABLE LAW.  EXCEPT AS TO MATTERS OF FEDERAL LAW, THE PLAN
AND ALL ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(K)           STATED PERIODS OF TIME.  IN THE EVENT THAT ANY PERIOD OF DAYS,
MONTHS OR YEARS SET FORTH IN THIS PLAN ENDS ON A DATE THAT IS SATURDAY, SUNDAY
OR A PUBLIC HOLIDAY IN THE UNITED STATES, THE END OF SUCH PERIOD SHALL BE THE
FIRST BUSINESS DAY FOLLOWING SUCH DATE.

 

(l)            Six-Monthly Delay for Specified Employees.  Notwithstanding
anything herein to the contrary, if a Participant is a ‘specified employee’
within the meaning of Section 409A(a)(2)(B)(i), as determined under the
Company’s established methodology for determining specified employees, on the
Participant’s Separation Date, any payment hereunder that provides for a
“deferral of compensation” within the meaning of Section 409A shall not be paid
or commence to be paid on any date prior to the first business day after the
date that is six months following the Participant’s Separation Date; provided,
however, that a payment delayed pursuant to this Section 15(l) shall commence
earlier in the event of the Participant’s death prior to the end of the
six-month period.  Any such delayed payments shall be accumulated and paid on
the first day of the seventh calendar month following the date of separation
from service.

 

(m)          Section 409A Compliance.  (i) Notwithstanding any contrary
provision in the Plan, an Award Document or an Award, if any provision of the
Plan, an Award Document or an Award contravenes any regulations or guidance
promulgated under Section 409A or would cause any person to be subject to
additional taxes, interest and/or penalties under Section 409A, such provision
of the Plan, an Award Document or an Award may be modified by the Committee
without notice and consent of any person in any manner the Committee deems
reasonable or necessary.  In making such modifications the Committee shall
attempt, but shall not be obligated, to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A.  Moreover, any discretionary
authority that the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Section 409A to the extent such
discretionary authority would contravene Section 409A.

 

(ii)                                  If any amount owed to a Participant under
this Plan is considered for purposes of Section 409A to be owed to the
Participant by virtue of his termination of employment or service, such amount
shall be paid if and only if such termination of employment or service
constitutes a “separation from service” with the Company, determined using the
default provisions set forth in Treasury Regulation §1.409A-1(h) or any
successor regulation thereto; provided, however for the purposes of determining
which entity is a service recipient or employer, “at least 20 percent” is
substituted for “at least 80 percent” in each place it appears in Treasury
Regulation §1.414(c)-2.

 

14

--------------------------------------------------------------------------------
